Laweence, Judge:
The appeals for a reappraisement enumerated in the schedule A, attached to and made a part of the decision herein, present the question of the proper value for dutiable purposes of certain parts of automobile trucks and of agricultural implements, identified on the invoices with the letter “A” or “B” and examiner’s initials “JRH.”
A written stipulation of fact has been entered into by the parties wherein it has been agreed as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, defendant, that the items on the invoices covered by reappraisement appeals listed in Schedule A, attached hereto and made a part hereof, which are marked with A or B and Examiner’s initials JRH, consist of the following identified articles which are not specified in the final list as set forth in T.D. 54521.
Items marked Notices of articles
A Parts of automobile trucks, other
B Parts of agricultural implements
It is further stipulated and agreed that at the time of exportation, said items marked A or B had “export value” as defined in § 402 of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, and that said “export value” were the appraised unit values as indicated in red on the invoices, or attachments thereto, less 50%, less ocean freight and insurance, and plus export packing as specified on the invoices.
It is further stipulated and agreed that the proper basis for appraisement of the merchandise in question, as hereinabove identified, is export value, as defined in the Customs Simplification Act of 1956 (70 Stat. 943), and that such statutory *374value for the merchandise is the appraised unit values as indicated in red on the invoices, or attachments thereto, less 50%, less ocean freight and insurance, and plus export packing as specified in the invoices.
Upon the record before the court, I find and hold that export value, as defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165 (19 U.S.C. § 1401a (b)), is the proper basis of value for the parts of automobile trucks and agricultural implements, marked on the invoices accompanying the entries with the letters “A” or “B” and the examiner’s initials as aforesaid, and that said value is the appraised unit values as indicated in red on the invoices or attachments thereto, less 50 per centum, less ocean freight and insurance, and plus export packing as specified in the invoices.
Judgment will be entered accordingly.